Citation Nr: 0301815	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-02 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island



THE ISSUE

Entitlement to an increased rating for a psychiatric 
disability, currently assigned a 30 percent evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from January 1968 to 
November 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Providence, Rhode Island, Regional Office (RO), which 
confirmed a 30 percent evaluation for a psychiatric 
disability, classified as schizophrenic reaction.  


FINDINGS OF FACT

1.  Appellant's psychiatric disability is manifested 
primarily by anxiety, depression, poor sleep, and flattened 
affect.  He is affected by stress to some extent, and 
occasionally has panic attacks.  He lives with his spouse and 
grown children and maintains a good familial relationship.  
He does not display any overt psychotic symptomatology such 
as hallucinations, delusions, or bizarre behavior.  He is 
alert, well-groomed, and well-oriented, and cognitive 
functions are essentially intact.  He has been employed for 
many years as a claims representative with a federal 
government agency, with good work performance evaluation.  
His psychiatric disability has been shown to remain 
relatively stable.  

2.  Appellant's psychiatric disability results in 
occupational and social impairment more nearly reflective of 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, panic attacks, and chronic sleep 
impairment.  

3.  Although appellant reportedly has panic attacks more than 
once a week, impaired abstract thinking, and mood 
disturbance, his psychiatric disability does not result in 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
or difficulty in establishing and maintaining effective work 
and social relationships.  


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 30 
percent for appellant's psychiatric disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Codes 9201-9440 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002)).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5100 et. seq. (West Supp 2002); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claim was obviously not final on November 
9, 2000, it appears that Section 3 of the Veterans Claims 
Assistance Act of 2000, dealing with notice and duty to 
assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  A comprehensive 
medical history and detailed findings with respect to the 
psychiatric disability issue on appeal over the years are 
documented in the medical evidence.  Additionally, February 
2000 and October 2001 VA psychiatric examinations were 
conducted.  Although appellant asserts that said examinations 
were conducted by psychologists, regardless of whether that 
assertion is true, said examinations are sufficiently 
detailed and comprehensive regarding the nature and current 
severity of the psychiatric disability, provide a clear 
picture of all relevant symptoms and findings, and included 
assignment of scores on the Global Assessment of Functioning 
Scale (GAF Scale), which deals with the degree to which an 
individual functions socially and industrially.  
Additionally, the second examination, which was conducted by 
a different examiner, was ordered by the RO apparently in 
response to appellant's questioning in his Notice of 
Disagreement the adequacy of clinical findings on the prior 
examination and to reconcile diagnoses.  It should be added 
that in evaluation of appellant's psychiatric disability, 
since the RO has apparently considered all of his psychiatric 
symptomatology regardless of etiology, the Board will do 
likewise for rating purposes only in this appeal.  Therefore, 
it is not prejudicial to appellant for rating purposes in the 
current appeal whether his psychiatric disability is 
classified as a psychosis or psychoneurosis, since (a) all 
psychiatric symptomatology will be considered for rating 
purposes, (b) psychoses and psychoneuroses are rated under 
the same general rating formula for mental disorders set 
forth in 38 C.F.R. § 4.130, and (c) contrary to appellant's 
assertions, his psychiatric disability regardless of etiology 
does not warrant a higher evaluation, as will be explained in 
detail below.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993).  

There is no indication that other relevant medical records 
exist that would indicate a greater degree of severity of 
said disability in issue than that shown on said VA 
examinations.  In fact, on recent examination, appellant 
denied receiving any recent psychiatric treatment.  In 
addition, appellant was issued a Statement of the Case, which 
included relevant clinical evidence, laws and regulations, a 
detailed explanation of the rationale for said adverse rating 
decision, and the Veterans Claims Assistance Act of 2000 and 
its applicability.  Furthermore, a March 2002 RO letter 
informed appellant and his representative that additional 
evidence could be presented.  A subsequent December 2002 
informal hearing presentation by his representative did not 
identify any existing additional evidence to obtain, nor has 
any additional clinical evidence been submitted.  The Board 
concludes it may proceed, as all evidence has been received, 
without regard to more specific notice as to which party 
could or should obtain which evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the Board concludes 
that the duty to assist as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000 to the extent it may apply, has been satisfied with 
respect to the issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's psychiatric disability on 
appeal in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities: "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disabilities."  38 
C.F.R. § 4.1.

With regard to another procedural matter involving the issue 
of entitlement to an evaluation in excess of 30 percent for a 
psychiatric disability, the VA amended its regulations for 
rating mental disorders, effective November 7, 1996.  See 38 
C.F.R. §§ 4.125-130 (1996-2001).  Section 4.132 has been 
redesignated as § 4.130.  Since the rating decision appealed 
from was rendered in March 2000, the amended version of the 
mental disorders regulations appear applicable in the instant 
case.

The current VA's Schedule for Rating Disabilities provides a 
general rating formula for mental disorders, including 
psychoses, psychoneuroses, etc.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).  38 C.F.R. § 4.130.

The evidentiary record indicates that during service, 
appellant had been using marijuana and LSD and developed 
delusions of a plot by his girlfriend and the Army.  
Clinically, he appeared anxious, depressed, and delusional.  
Acute schizophrenic episode was diagnosed.  

On May 1972 VA psychiatric examination, appellant reportedly 
was a university student and complaints included anxiety, 
forgetfulness, and confusion.  Schizophrenic reaction, in 
partial remission, was diagnosed.  A July 1972 rating 
decision granted service connection and assigned a 30 percent 
evaluation for said disability.  Parenthetically, the 30 
percent evaluation for said disability is a "protected" 
rating, since it has been in effect for more than 20 years.  
See 38 C.F.R. § 3.951(b) (2002).  

Numerous VA psychiatric examinations dated later in the 
1970's and 1980's revealed that appellant reportedly was 
employed as a factory worker in 1975 and thereafter as a 
claims examiner with a federal government agency in 
Massachusetts.  His complaints included anxiety and paranoid 
feelings.  Schizophrenia in partial remission was diagnosed.  
The VA examinations reports dated in the 1980's indicated 
that appellant functioned marginally at work; common social 
situations triggered paranoid panic attacks; and that he had 
no social contact outside his immediate family.  

On February 2000 VA psychiatric examination, the examiner 
noted that he had reviewed the service medical records and 
examined appellant.  It was reported that appellant was a 
claims representative with a federal government agency in 
Vermont and had been employed with that agency since 1975; 
that he was married with three children; and that he had a 
Bachelor's degree in education.  His complaints primarily 
concerned uneasiness and discomfort in crowds or addressing 
questions from groups of veterans.  He stated that medication 
helped with the condition.  He described himself as a 
worrier.  He denied symptoms related to schizophrenia.  It 
was noted that he had a flavor of paranoid thinking related 
to being stigmatized by his one-time in-service psychiatric 
episode.  Appellant reported fatigue and exhaustion which 
occasionally required work absenteeism.  

Clinically, appellant appeared properly groomed and dressed.  
Twitching and occasional uneasiness were noted.  He was 
cooperative, attentive, and alert without defensiveness, 
hostility, or evasiveness.  Speech was relevant.  Mood was 
not labile, depressed, or agitated.  Anxiety was noted in his 
restlessness and occasional strain in his voice.  He appeared 
preoccupied with perceived injustice regarding a belief that 
he had not been promoted because information concerning his 
prior psychiatric hospitalization may have become known.  
Thought content was without disturbances, such as delusions, 
ideas of reference, depersonalization, or derealization.  
There were no perceptual disturbances, such as 
hallucinations/delusions.  He was oriented to time, place, 
and person; memory/concentration/judgment were intact; and no 
nightmares, debilitating distress, or obsessive-
compulsive/ritualistic behaviors were reported.  Brief 
psychotic disorder, in full, sustained remission, was 
diagnosed.  The examiner opined that appellant had not had a 
recurrence of the in-service acute schizophrenic episode 
manifested by formal thought disorder, bizarre 
delusional/paranoid thinking; that appellant had made a 
"good" industrial adjustment; that his activity level 
centered around his family and enjoying the outdoors; and 
that based on examination and review of his records, "no 
increase in or exacerbation of his symptomatology" was 
apparent.  A GAF scale score of 61 was assigned.

On October 2001 VA psychiatric examination by a different 
examiner, the claims folder was reviewed and appellant was 
examined.  Appellant reported being under "more stress" 
during the past year pertaining to a son's "nervous 
breakdown" and "much more stress at work."  Appellant 
complained of sleep difficulty, for which medication had been 
prescribed but he did not take daily; and that he had 
frequent panic attacks, particularly in stores/crowded 
places.  He currently was not receiving psychiatric 
treatment.  He resided with his wife and reported having a 
good relationship; and two of his grown children (including 
the son recovering from a nervous breakdown) were living at 
home.  Appellant was working full-time at the same federal 
government agency` and stated that his performance 
evaluations were "okay.  There's no complaints."  He was 
worried over having used leave at work due to his son's 
illness, but stated that his employer was aware of this and 
"they'll probably understand."  Clinically, appellant 
appeared well-dressed.  He was described as quite tense and 
nervous.  Speech was slow, hesitant, and monotonous.  Mood 
was depressed and indications of anxiety were apparent.  
Affect was flat.  There were no indications of 
depersonalization, derealization, hallucinations, illusions, 
or delusions.  Thought processes were goal-directed.  He had 
no obsessions or suicidal/homicidal ideations.  He was 
preoccupied with his fears.  He was oriented to time, place, 
person, and situation.  Average intellectual functioning was 
noted.  Long-term and short-term memory were commensurate 
with age and level of stress.  He reported occasional 
forgetfulness of his password and mistakes at work due to the 
increasing number of computer programs he had to utilize.  
Abstraction and insight were minimal.  Judgment was described 
as "good enough for him to handle his own funds at this 
point."

On scales of 0-10, with 0 being very depressed/very anxious 
and 10 being happy/relaxed, appellant described himself 
respectively as about a 4/3, on average.  Appellant stated 
that he felt "on edge a lot" and anxious a lot; that 
although he would sleep 5-6 hours at night, this was broken 
sleep, since he would usually wake up at 3:00 or 4:00 A.M. 
worrying about things; and that he had panic attacks at least 
twice a week.  Diagnoses were brief psychotic disorder, in 
full sustained remission; panic disorder with agorophobia; 
and personality disorder, not otherwise specified, with 
paranoid, schizotypal, and schizoid features.  A GAF scale 
score of 55 was assigned.

The evidentiary record reveals that the GAF Scale scores of 
61 and 55 assigned appellant on respective February 2000 and 
October 2001 VA psychiatric examinations were indicative of a 
moderate, not severe, degree of psychiatric impairment.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), wherein the 
United States Court of Appeals for Veterans Claims (Court) 
explained that "GAF is a scale reflecting the 
[']psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness....[']  A 55-
60 rating indicates [']moderate difficulty in social, 
occupational, or school functioning.[']"  See also, Cathell 
v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 
Vet. App. 266, 267 (1996), wherein the Court stated that a 
"GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"

Additionally, the clinical records indicate that appellant 
has functioned rather adequately, although he has some 
anxiety, depression, and panic attacks and apparently is 
affected by stress.  He lives with his spouse and grown 
children and maintains a good familial relationship.  He does 
not display any overt psychotic symptomatology such as 
hallucinations, delusions, or bizarre behavior.  He is alert, 
well-groomed, and well-oriented, and cognitive functions are 
essentially intact.  He has been employed for many years as a 
federal government agency claims representative, with good 
work performance evaluation.  Furthermore, his psychiatric 
disability has been shown to remain relatively stable.  

The positive evidence indicates that appellant's psychiatric 
disability reportedly results in flattened affect, panic 
attacks more than once a week, impaired abstract thinking, 
and mood disturbance (anxiety and depression).  However, the 
negative evidence preponderates and includes the fact that 
his psychiatric disability does not result in occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
or difficulty in establishing and maintaining effective work 
and social relationships (some of the criteria for a 50 
percent rating for mental illness).  Thus, for the 
aforestated reasons, the Board concludes that the psychiatric 
disability picture does not more nearly approximate the 
criteria for the next higher evaluation for a 50 percent 
rating.  In short, neither the GAF scores nor the other 
clinical findings indicate that appellant's psychiatric 
disability more nearly results in occupational and social 
impairment, with reduced reliability and productivity.  
38 C.F.R. §§ 4.7, 4.130.  

The clinical evidence does not show that appellant's 
psychiatric disability, in and of itself, presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).  Again, the clinical evidence, 
including the assigned GAF scores of 61 and 55, indicates 
that the overall adequacy of his judgment, thought, mood, and 
functioning at work and at home does not meet the criteria 
for the next higher evaluation.


ORDER

An increased rating in excess of 30 percent for appellant's 
psychiatric disability is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

